UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LEONARDO SERRANO TORRES,

                                        Plaintiff,                         18 Civ. 330 (PAE)
                        -v-                                               18 Civ. 7252 (PAE)

 TEN WESTSIDE CORP. et al.,                                                     ORDER

                                        Defendants.


CARLOS ENRIQUE TOJ OVALLE,

                                        Plaintiff,
                        -v-

TEN WESTSIDE CORP. et al.,

                                        Defendants.

PAUL A. ENGELMAYER, District Judge:

        On December 2, 2019, the Court ordered counsel for plaintiffs to submit their proposed

findings of fact and conclusions oflaw in these consolidated cases by December 5, 2019 at noon.

Dkt. 67. Counsel for plaintiffs' submission, required under the Court's Individual Rules, had

been due on November 8, 2019. See id. Citing a previous order to show cause, Dkt. 58, the

Court explained in its December 5, 2019 order that it "has already had to warn counsel for

plaintiffs in this case that their repeated failure to adhere to deadlines may result in sanctions,

including dismissal for failure to prosecute," Dkt. 67.

       On December 6, 2019, less than an hour before the final pretrial conference scheduled for

4 p.m. that day, plaintiffs finally made the required submission. Dkt. 70. At that conference, the

Court inquired of counsel for plaintiffs whether there was a good excuse for the failure timely to

file the proposed findings of fact, among other documents, and counsel conceded there was none.
       Counsel for plaintiffs' unjustified delay has prejudiced defendants and hampered the

Court's ability to prepare for the February 3, 2020 trial in this litigation. Given the apparent

failure of the Court's repeated warnings to improve counsel for plaintiffs' ability to meet

deadlines, the Court finds that issuing another warning and reprimand will not be a sufficient

deterrent to counsel's behavior. For these reasons, and for the reasons set forth on the record of

today's conference, the Court imposes a monetary sanction on counsel for plaintiffs, Michael

Faillace & Associates, P.C., of $1,000 due to the Clerk of Court on Monday, December 9, 2019.




                                                              Pa~~n~mayq~
       SO ORDERED.



                                                              United States District Judge

Dated: December 6, 2019
       New York, New York




                                                 2
